DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Prior Art
US2013/0065127 to Nazar and Ji, cited by Applicant (hereafter, “NAZAR”).
S. Dong et al., Facile Preparation of Mesoporous Titanium Nitride Microspheres for Electrochemical Energy Storage, ACS Applied Materials & Interfaces 2011 3 (1), 93-98, cited in parent Application (hereafter, “DONG”).
A. Fischer et al., Synthesis of Ternary Metal Nitride Nanoparticles Using Mesoporous Carbon Nitride as Reactive Template, CS Nano 2008, 2, 12, 2489–2496, Publication Date: November 12, 2008 (hereafter, “FISCHER”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAZAR.
	Regarding Claim 1, NAZAR discloses an electrochemically active material comprising: an electrically conductive porous structure comprising a metal (abstract, electroactive sulfur containing material; ¶51 the electrode active material comprising a porous non-electroactive component for absorption of polysulfide ions), said structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the metal of the porous structure (abstract, ¶ 51, ¶33, sulfur resides in the pores and in some embodiments the pores are between 1 and 100 nm in the mesoporous structure), wherein said metal comprises Si or other metals (¶78, the metal of the porous non-electroactive component metal oxide, nitride, oxynitride, carbide, or sulfide may be Si, Ti, or other metals) which meets the limitations of Claim 1 “wherein said metal comprises Si, Cr, Fe, B, V, Mo, W, Zr, Co, Nb, Ni, or combinations thereof.”  
	Regarding Claim 2, NAZAR further discloses the material of claim 1 further comprising a binder (¶82) such as PVDF, CMC, ptfe or others (¶82)  meeting the limitations of claim 2 “wherein said binder comprises polytetrafluoroethylene, polyvinylidene difluoride, latex binder, carboxymethylcellulose, poly(acrylic acid), polyvinyl alcohol, or combinations thereof.”  
	Regarding Claim 3, NAZAR further discloses the material of claim 1 further comprising one or more electrically conductive fillers (¶89).  
	Regarding Claim 4, NAZAR further discloses the material of claim 3 wherein said electrically conductive filler comprises carbon (¶64-65).  
	Regarding Claim 5, NAZAR further discloses the material of claim 4 wherein said carbon may be carbon nanotubes, carbon black, and other materials (¶64-65) meeting the limitations of claim 5 wherein “said carbon is carbon black, carbon nanotube, carbon nanofiber, synthetic graphite including expanded graphite, graphite nanosheet, graphite nanoplatelet, graphene sheet, non-synthetic graphite (including natural graphite and coke), graphitized carbon nano-fiber, or combinations thereof.”  
	Regarding Claim 6, NAZAR further discloses the material of claim 1 wherein said metal mixes with porous carbon (¶74 “[t]he component may be in the form of an additive that is intimately mixed with the electrically conductive fillers”).  
	Regarding Claim 7, NAZAR further discloses the material of claim 6 wherein said metal coats a surface of said porous carbon (¶80, porous silica framework on surface of electrically conductive carbon filler).  
	Regarding Claim 8, NAZAR further discloses the material of claim 1, wherein said metal is a metal nitride (¶78).
	Regarding Claim 9, NAZAR further discloses the material of Claim 8, wherein said metal comprises Si (¶78).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over NAZAR in view of DONG.
	Regarding Claim 10, NAZAR discloses an electrochemically active material comprising: an electrically conductive porous structure comprising a metal (abstract, electroactive sulfur containing material; ¶51 the electrode active material comprising a porous non-electroactive component for absorption of polysulfide ions; ¶78, the metal of the porous non-electroactive component metal oxide, nitride, oxynitride, carbide, or sulfide may be Si, Ti, or other metals), said porous structure is electrically conductive, said porous structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the of the porous structure (abstract, ¶ 51, ¶33, sulfur resides in the pores and in some embodiments the pores are between 1 and 100 nm in the mesoporous structure).
	NAZAR is silent with respect to “said porous structure further comprises an additive coating at least a portion of the surface of said metal” as required by Claim 10.
	DONG discloses a porous metal nitride material, suitable for use as an active material for electrochemical cells, the material having a highly effective electronic conducting network for rapid electronic diffusion while the mesoporous structure is favorable for accessible diffusion of electrolyte (abstract, introduction section ¶4). The porous network comprises TiO2 mesoporous spheres, comprising cyanamide additive to retain morphology, prevent nanopore collapse during synthesis, and to act as an excess of nitrogen source to promote nitrogenization and conversion to TiN mesoporous sphere structure (introduction section ¶3). The cyanamaide additive coats the TiO2 surface which necessarily results from mixing cyanamide and TiO2 spheres (Experimental Section ¶2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified NAZAR’s metal nitride porous material, to comprise the metal nitride porous material of DONG comprising the thermally decomposed cyanamide additive coating. The motivation for doing so would have been to utilize a material comprising an advantageous pore structure and high conductivity as taught by DONG. This results in the claimed structure where “said porous structure further comprises an additive coating at least a portion of the surface of said metal.”
	Regarding Claim 11, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 11 “wherein said additive is a nitriding agent.”  
	Regarding Claim 12, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 12 “wherein said additive 
an organic molecule.”
	Regarding Claim 13, modified NAZAR is relied upon as above with respect to the material of claim 12, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 13 “wherein said additive is
 capable of forming a carbon nitride structure” because cyanamide is capable of forming carbon nitride when paired with carbon.
	Regarding Claim 14, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 14 “wherein said additive is cyanamide.”  
	Regarding Claim 15, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 15 wherein said metal is coated onto a surface of a porous scaffold material (NAZAR ¶80, in one embodiment porous carbon is used as a template and the metal containing non-active material is formed thereon).
	Regarding Claim 16, modified NAZAR is relied upon as above with respect to the material of claim 15, and NAZAR further discloses wherein said porous scaffold material comprises carbon (¶61-64, ¶80).
	Regarding Claim 17, modified NAZAR is relied upon as above with respect to the material of claim 15, and NAZAR further discloses wherein said porous scaffold material is in the form of a microporous sphere, mesoporous nanoparticle, porous hollow carbon, graphene oxide sheet, porous carbon nanofiber, hollow carbon fiber, metal foam, metal mesh, or combinations thereof (¶61-64, ¶80).  
	Regarding Claim 18, modified NAZAR is relied upon as above with respect to the material of claim 10, and NAZAR further discloses said metal is a metal nitride or metal oxynitride (¶77).  
	Regarding Claim 19, modified NAZAR is relied upon as above with respect to the material of claim 18, and NAZAR further discloses said metal comprises Si, Al, Ti, or other metals (¶80, ¶77; also see ¶78 “the non-electroactive component is one of more of Si, Al, Ti, Ta, Nb, Ge, Ga, Sn, P, S as the oxide, nitride, oxynitride, carbide or sulfide”). Accordingly it would have been obvious to have utilized one of the metals taught by NAZAR as the metal nitride. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NAZAR in view of FISCHER.
Regarding Claim 9, NAZAR is relied upon as above with respect to the material of claim 8.
NAZAR does not disclose the embodiment of claim 9 wherein said metal comprises V.
FISCHER discloses electrode materials for electrochemical cells comprising metal nitrides similarly to NAZAR (abstract). FISCHER further teaches that vanadium doping of titanium nitrides stabilizes the material when used as an electrode (¶2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified NAZAR to comprise Vanadium resulting in the claimed invention “wherein said metal comprises V.” The motivation for doing so would have been to improve the stability of the nitride of NAZAR such as titanium nitride as taught by FISCHER.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729